     Case 1:20-cv-11836-RWZ Document 19 Filed 11/19/20 Page 1 of 57




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


Mirakl, Incorporated,                                  )
                                                       )
                 Plaintiff,                            )
                                                       )   Civil Action No. 20-cv-11836
        v.                                             )
                                                       )
                                                       )
VTEX Commerce Cloud Solutions LLC,                     )             FIRST AMENDED
Tyler Greff, Andrew Brownell, Jeremy                   )             COMPLAINT FOR
Blanford, George Jyh-Wei Chang, Joseph                 )           INJUNCTIVE RELIEF
Lee, Timothy Shawn Cochran, and Kevin                  )
Gregory Yee,                                           )
                                                       )
                 Defendants.                           )
                                                       )


                                         INTRODUCTION

        Plaintiff Mirakl, Incorporated (“Mirakl”), by its undersigned counsel, brings this

action for preliminary and permanent injunctive relief and monetary damages as against

Defendants VTEX Commerce Cloud Solutions LLC (“VTEX”), George Jyh-Wei Chang

(‘Chang”), and Joseph Lee (“Lee”) and for preliminary and permanent injunctive relief as

against Tyler Greff (“Greff”), Andrew Brownell (“Brownell”), Jeremy Blanford

(“Blanford”), Timothy Shawn Cochran (“Cochran”), and Kevin Gregory Yee (“Yee”)1:




1
 Pursuant to the agreements to arbitrate between each Greff, ECF 1-1 at ¶ 6, Brownell, ECF 1-7 at ¶ 6,
Blanford, ECF 1-6 at ¶ 6, Cochran, ECF 1-4 at ¶ 6, and Yee, ECF 1-5 at ¶ 6, on the one hand, and Mirakl
on the other, Mirakl will pursue its claims for damages against those defendants in arbitration. Mirakl
expressly reserves all of its claims for damages, and nothing herein shall be construed as a waiver of any
damages claims against Greff, Brownell, Blanford, Cochran, and Yee.
    Case 1:20-cv-11836-RWZ Document 19 Filed 11/19/20 Page 2 of 57




                                   Nature of the Case

       1.      This case arises from the wrongful conduct of Greff, Brownell, Chang,

Lee, Cochran, Yee, and Blanford (collectively, the “Individual Defendants”), and VTEX

in misappropriating, retaining, acquiring, using, disclosing, or inevitably using or

disclosing Mirakl confidential and proprietary information and trade secrets.

                                         Parties

       2.      Mirakl is Delaware corporation that conducts business internationally and

throughout the United States, including at its U.S. corporate headquarters located at 100

Dover Street, Somerville, MA, 02144. Mirakl is an eCommerce software company that

is in the business of, and derives economic benefit from its trade secrets by using them in

interstate and international commerce to provide online marketplace software to retailers,

manufacturers, wholesalers, and B2C, B2B, and B2B2C companies.

       3.      VTEX is a Florida Limited Liability Company that conducts business

internationally and throughout the United States, including at its U.S. corporate

headquarters located at 12 East 49th Street, New York, NY 10017.                VTEX is an

eCommerce software company and is a competitor of Mirakl.

       4.      Greff is a former employee of Mirakl who resided in the Commonwealth

of Massachusetts and worked for Mirakl in Massachusetts during times relevant to this

action. Greff currently resides in Milwaukee, Wisconsin and works for VTEX.

       5.      Brownell is a resident of Maine, a former employee of Mirakl, and a

current employee of VTEX.

       6.      Chang is a resident of California, a former employee of Mirakl, and a

current employee of VTEX.




                                            2
     Case 1:20-cv-11836-RWZ Document 19 Filed 11/19/20 Page 3 of 57




       7.      Cochran is a resident of Ohio, a former employee of Mirakl, and a current

employee of VTEX.

       8.      Lee is a resident of Ontario, Canada, a former employee of Mirakl, and a

current employee of VTEX.

       9.      Yee is a resident of Michigan, a former employee of Mirakl, and a current

employee of VTEX.

       10.     Blanford is a resident of Ohio, a former employee of Mirakl, and a current

employee of VTEX.

                                 Jurisdiction and Venue

       11.     Pursuant to 28 U.S.C. § 1331, this Court has subject matter jurisdiction

over this dispute because Mirakl’s claims under the Defend Trade Secrets Act (“DTSA”),

18 U.S.C. § 1836 et seq., and the Computer Fraud and Abuse Act (“CFAA”), 18 U.S.C. §

1030 et seq., raise federal questions. Mirakl’s state law claims fall within the Court’s

supplemental jurisdiction pursuant to 28 U.S.C. § 1367, because the claims relate so

closely to the Federal questions that those claims form part of the same case or

controversy.

       12.     Personal jurisdiction over Defendant VTEX is proper because VTEX

regularly transacts business within the Commonwealth of Massachusetts.

       13.     Personal jurisdiction exists over each of the Individual Defendants

because they collectively and individually transacted business in the Commonwealth of

Massachusetts at all relevant times including, but not limited to, by:

       a.      Being employed by Mirakl, a Massachusetts entity;

       b.      Executing written agreements relating to their employment with Mirakl;




                                             3
    Case 1:20-cv-11836-RWZ Document 19 Filed 11/19/20 Page 4 of 57




       c.       Traveling to Massachusetts several times each year to participate in in-
                person sales and customer success meetings (e.g., in 2020 alone,
                Defendants Blanford, Chang, Cochran, Lee, and Yee participated in
                Mirakl’s January 28 and 29, 2020 sales kick off meetings in Massachusetts
                and Defendant Greff participated in Mirakl’s February 12, 2020 customer
                success meetings);

       d.       Staying, sometimes even together, in Airbnb accommodations that were
                located in Massachusetts and rented by Mirakl for the purpose of
                conducting Mirakl business and participating in Mirakl business meetings
                in Massachusetts;

       e.       Returning (or failing to return) Mirakl computers and other devices to
                Mirakl corporate headquarters located in Massachusetts; and

       f.       In the case of Greff, residing in Massachusetts and working for Mirakl in
                Massachusetts for a period of time relevant to this action (including, but
                not limited to, when he executed the Greff Agreement referenced infra at ¶
                18).

       14.      This Court also has personal jurisdiction over each of the Individual

Defendants based on their written consent to jurisdiction. ECF Doc. 1-1 at ¶ 10 (Greff);

ECF Doc. 1-2 at ¶ 7 (Chang); ECF Doc. 1-3 at ¶ 7 (Lee); ECF Doc. 1-4 at ¶ 10

(Cochran); ECF Doc. 1-5 at ¶ 10 (Yee); ECF Doc. 1-6 at ¶ 10 (Blanford); ECF Doc. 1-7

at ¶ 10 (Brownell).

       15.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 and,

as to the Individual Defendants, pursuant to the above-referenced agreement(s). See

supra at ¶ 14

   Mirakl Employed Greff, Yee, Brownell, Blanford, Chang, Cochran, and Lee in
                Positions of Significant Responsibility and Trust

       16.      Mirakl provides the leading technology and partner ecosystem needed to

launch an eCommerce marketplace. As a global leader in marketplace platform software,

Mirakl’s intellectual property generates a significant amount of revenue in interstate and

international commerce. The Individual Defendants, by virtue of their positions with



                                             4
      Case 1:20-cv-11836-RWZ Document 19 Filed 11/19/20 Page 5 of 57




Mirakl, obtained access to Mirakl’s intellectual property for the limited purpose of

performing their work for Mirakl.

           17.   From January 7, 2019 until September 1, 2020, Mirakl employed Greff as

an Education Expert.

           18.   Pursuant to the February 6, 2019 Mirakl Employee Assignment of

Intellectual Property, Restrictive Covenant and Confidentiality Agreement (the “Greff

Agreement”), which was an explicit condition of Greff’s employment, ECF 1-1, Mirakl

provided Greff with access to Mirakl’s valuable Confidential Information and trade

secrets.

           19.   As an Education Expert at Mirakl, Greff held a positon of substantial

responsibility and trust. His professional responsibilities included, but were not limited

to:

           a.    Leading Mirakl’s training program for its team members, customers, and
                 partners;

           b.    Developing Mirakl’s training curriculum for onboarding new team
                 members;

           c.    Training Mirakl customers and partners in the successful implementation
                 and management of marketplaces using Mirakl;

           d.    Designing and      applying   assessment   tools   to   measure   training
                 effectiveness;

           e.    Designing Mirakl training manuals; and

           f.    Tracking and reporting on Mirakl’s training outcomes.

           20.   On August 27, 2020, Greff informed Mirakl of his decision to resign.

Greff resigned from Mirakl to commence employment in a similar role with VTEX but

refused to disclose the name of his subsequent employer to Mirakl.




                                               5
     Case 1:20-cv-11836-RWZ Document 19 Filed 11/19/20 Page 6 of 57




       21.     Chang worked for Mirakl between July 2, 2018 and March 31, 2020 as

Mirakl’s Director of Sales, West Region. Subject to the terms of the July 9, 2018 Mirakl

Employee Assignment of Intellectual Property, Non-Compete and Confidentiality

Agreement (the “Chang Agreement”), ECF 1-2, which was a condition of his

employment, Mirakl provided Chang with access to Mirakl’s valuable Confidential

Information and trade secrets.

       22.     As Mirakl’s Director of Sales, West Region, Chang held a position of

substantial responsibility and trust. His job duties included, but were not limited to:

       a.      Defining a sales strategy to meet Mirakl’s quarterly objectives;

       b.      Ensuring the success of each sales process by contributing to Mirakl’s
               network and public visibility to expand Mirakl’s reach in the marketplace;

       c.      Developing a client portfolio by developing new clients and expanding
               relationships with existing Mirakl clients;

       d.      Contributing to the North American sales division;

       23.     After resigning from Mirakl, Chang commenced employment in a similar

role with VTEX.

       24.     Yee worked for Mirakl between April 30, 2018 and March 20, 2020 as

Mirakl’s Vice President Solution Engineering – Americas.

       25.     Pursuant to the April 30, 2018 Mirakl Employee Assignment of

Intellectual Property, Non-Compete and Confidentiality Agreement (the “Yee

Agreement”), ECF Doc 1-5 , to which Yee agreed as a condition of his employment,

Mirakl Company provided Yee with access to Mirakl’s valuable Confidential Information

and trade secrets.

       26.     Yee held a position of substantial responsibility and trust. His duties at

Mirakl included, but were not limited to:


                                             6
    Case 1:20-cv-11836-RWZ Document 19 Filed 11/19/20 Page 7 of 57




      a.     Directing and managing Mirakl’s solution engineering resources
             throughout the sales cycle;

      b.     Joining Mirakl’s Sales team on calls and meetings with Americas
             prospects to address technical questions and gather customer solution
             requirements;

      c.     Identifying opportunities from conversations with prospects to find key
             drivers for the project to reach a faster close;

      d.     Working with Mirakl’s partners to define and scope solutions for joint
             customers;

      e.     Managing Mirakl’s existing team of Solution Engineers and determining
             plans for strategic team growth;

      f.     Participating in account planning and strategy development with the
             Americas Sales Team;

      g.     Engaging with Mirakl senior/executive leadership to ensure business unit
             objectives are met;

      h.     Actively supporting the team’s career development and advancement;

      i.     Providing guidance to leadership on solution engineering strategy and
             platform obstacles/gaps;

      j.     Using effective sales techniques to uncover customer needs that can be
             addressed through Mirakl’s solutions; and

      k.     Focusing on solution and value selling by highlighting what matters to the
             prospect and explaining how the platform solves the pain points.

      27.    Yee commenced employment in a similar role with VTEX after his

employment with Mirakl terminated.

      28.    Brownell worked for Mirakl between October 22, 2018 and April 6, 2020.

      29.    Brownell was a Senior Partner Sales Manager at Mirakl.

      30.    Pursuant to the October 8, 2018 Mirakl Employee Assignment of

Intellectual Property, Non-Compete and Confidentiality Agreement (the “Brownell

Agreement”), ECF 1-7, that Brownell entered as a condition of his employment, Mirakl




                                         7
     Case 1:20-cv-11836-RWZ Document 19 Filed 11/19/20 Page 8 of 57




provided Brownell with access to Mirakl’s valuable Confidential Information and trade

secrets.

           31.   As Senior Partner Sales Manager at Mirakl, Brownell held a position of

substantial responsibility and trust. His duties included, but were not limited to:

           a.    Leading the development of Mirakl’s Partner Strategy for defined partners
                 and territories;

           b.    Managing revenue targets, marketing campaigns, and field engagement;

           c.    Organizing and driving joint sales activities between Mirakl and its
                 partners, including joint funnel management;

           d.    Enabling sales and technical capability within the partners, collaborating
                 with other functions within Mirakl;

           e.    Driving and engaging Mirakl Sales teams to work on/support alliance
                 partner opportunities;

           f.    Engaging all levels of the partners’ organizations – inspiring and
                 influencing them to partner with Mirakl and deliver joint propositions;

           g.    Developing shared business plans with key partners, collaborating with
                 other functions within Mirakl;

           h.    Ensuring that Mirakl’s partners use implementation best practices and
                 “team” with Mirakl on delivery; and

           i.    Working closely with the North American Sales Team to drive a culture of
                 joint interaction between direct sales and the partners.

           32.   Brownell commenced employment in a similar role with VTEX after his

separation from employment with Mirakl.

           33.   Blanford worked as a Sales Executive for Mirakl between August 5, 2019

and April 6, 2020.

           34.   Pursuant to the July 18, 2019 Mirakl Employee Assignment of Intellectual

Property, Restrictive Covenant and Confidentiality Agreement (the “Blanford




                                             8
     Case 1:20-cv-11836-RWZ Document 19 Filed 11/19/20 Page 9 of 57




Agreement”), ECF 1-6, which was a condition of his employment, Mirakl entrusted

Blanford with Mirakl’s valuable Confidential Information and trade secrets.

       35.     As a Sales Executive at Mirakl, Blanford held a position of substantial

responsibility and trust. His job duties included, but were not limited to:

       a.      Defining a sales strategy to meet quarterly objectives set by the
               Management Team;

       b.      Identifying new business opportunities and targeting appropriate contacts;

       c.      Establishing solid relationships with key stakeholders at the highest levels
               of an organization, particularly within the VP, EVP, and C-suite;

       d.      Managing and leading the full sales process from contact to closing;

       e.      Managing time and territory to maximize velocity and penetration with
               businesses;

       f.      Contributing to developing Mirakl’s network and public visibility to
               expand its reach in the marketplace; and

       g.      Effectively managing prospect/client expectations.

       36.     Blanford commenced employment in a similar role with VTEX after his

separation from employment with Mirakl.

       37.     Cochran worked for Mirakl between May 29, 2018 and February 12, 2020.

He was a Senior Business Development Representative at Mirakl. He executed a May

29, 2018 Mirakl Employee Assignment of Intellectual Property, Non-Compete and

Confidentiality Agreement (the “Cochran Agreement”) as a condition of his employment

with Mirakl. ECF 1-4. Pursuant to the Cochran Agreement, Mirakl provided Cochran

with access to Mirakl’s valuable Confidential Information and trade secrets.

       38.     As a Senior Business Development Representative, Cochran held a

position of substantial trust and responsibility. His job duties included, but were not

limited to:



                                             9
    Case 1:20-cv-11836-RWZ Document 19 Filed 11/19/20 Page 10 of 57




          a.    Establishing, researching, and engaging enterprise-level prospects within
                his territory;

          b.    Actively managing a portfolio of prospects and contacts in Salesforce and
                setting up nurturing activities to generate active engagement with
                prospects;

          c.    Working cross-functionally with the Marketing Team to intensify inbound
                leads and outbound prospecting efforts;

          d.    Setting up comprehensive prospecting approaches (1:1 account
                management, outbound campaigns, etc.), including emails and calls;

          e.    Creating relevant and impactful content in email correspondence with
                decision-makers in prospect organizations;

          f.    Providing comprehensive and clear briefs to the Sales Execs when an
                opportunity is transferred;

          g.    Being the expert in his territory understanding key players, opportunities,
                market trends, and challenges; and

          h.    Supporting the Sales Execs in creating presentations by providing key
                insights into areas of development and potential roadblocks.

          39.   Cochran commenced employment in a similar role with VTEX after

working for Mirakl.

          40.   Lee worked for Mirakl as the Company’s Executive Vice President of

Sales – Americas between February 1, 2018 and September 3, 2019 and as Mirakl’s

Executive Vice President of Sales – APAC between September 2019 and March 2, 2020.

          41.   Pursuant to the February 1, 2018 Mirakl Employee Assignment of

Intellectual Property, Non-Compete and Confidentiality Agreement (the “Lee

Agreement”), ECF 1-3, that Lee entered as a condition of his employment, Mirakl

provided him with access to Mirakl’s valuable Confidential Information and trade secrets.

          42.   At all times, Lee held positions of substantial trust and responsibility with

Mirakl.




                                             10
    Case 1:20-cv-11836-RWZ Document 19 Filed 11/19/20 Page 11 of 57




       43.        As Mirakl’s Executive Vice President Sales Americas, Lee’s duties

included: developing the Americas territory from a sales perspective by engaging with

prospective clients and partners to help close deals and achieve quota target; enabling the

Americas sales organization to meet and exceed their sales targets; managing the existing

team and onboarding and developing new hires; building strategic account lists and a

territory plan for the Americas region; and working cross-functionally with Marketing

and Alliances to develop strategies on events, lead generation, customer marketing,

partner sales, partner marketing, and partner strategy to positively influence the Americas

sales pipeline.

       44.        As Mirakl’s Executive Vice President – APAC, Lee’s duties included

developing out the APAC territory from a sales perspective; engaging with prospective

clients and partners to close deals and achieve quota targets; building strategic account

lists and a territory plan for the APAC region; and working cross-functionally with

Marketing and Alliances to develop strategies on events, lead generation, customer

marketing, partner sales, partner marketing, and partner strategy to positively influence

the APAC sales pipeline.

       45.        Lee commenced employment in a similar role with VTEX after his

separation from employment with Mirakl.

     Mirakl Took Reasonable Measures to Protect Its Confidential Information

       46.        Mirakl took (and continues to take) reasonable measures to keep its

Confidential Information, Proprietary Information, and trade secrets confidential by,

among other things: (1) requiring employees who have access to such information to sign

confidentiality agreements, (2) promulgating confidentiality and information security

policies, (3) taking reasonable measures to limit the disclosure and distribution of such


                                            11
    Case 1:20-cv-11836-RWZ Document 19 Filed 11/19/20 Page 12 of 57




information to only a small number of employees on a need-to-know basis, (4) requiring

that such information be saved on password-protected networks or servers, and/or (5)

utilizing non-disclosure agreements when engaging in discussions with customers,

prospective customers, partners, and other third parties.

        47.     As defined in their written agreements with Mirakl and as more fully

detailed below, each of the Individual Defendants agreed to protect the confidentiality of

Mirakl’s Proprietary Information and trade secrets as a contention of his employment

with Mirakl (e.g., infra at ¶¶ 48-60). VTEX has (and has had) actual knowledge of the

obligations that the Individual Defendants owe to Mirakl.

        48.     As a condition of his employment with Mirakl, and pursuant to the Greff

Agreement, Greff agreed to protect and safeguard Mirakl’s Confidential Information.

Specifically, the Greff Agreement provides, in relevant part:

        [Mirakl’s] Confidential and Trade Secrets constitute valuable assets of the
        Company, and may not be converted to Employee’s own use, or otherwise
        used by any other person or entity. According, Employee hereby agrees
        that throughout the Employment Period and at all times after [his]
        employment terminates, for so long as the information at issue remains
        either Confidential Information or a Trade Secret, employee will not,
        directly or indirectly, reveal, divulge, or disclose to any person or entity
        not expressly authorized by the Company any Confidential Information or
        Trade Secrets and will not, directly or indirectly, replicate, duplicate,
        transfer to [himself], use or make use of any Confidential Information or
        Trade Secrets in connection with any activity, or for any purpose
        whatsoever, other than for authorized business activities performed on
        behalf of the Company.

Greff Agreement, ECF 1-1, ¶ 4(a).

        49.     Pursuant to the Greff Agreement, the phrase “Confidential Information”

includes, but is not limited to:

        all information, ideas and materials of or about company and/or its
        affiliates, employees, prospects or customers that are not generally known



                                            12
    Case 1:20-cv-11836-RWZ Document 19 Filed 11/19/20 Page 13 of 57




        to the public, including, without limitation information, ideas or materials
        relating to methods or technology, trademarks, trade secrets, patents,
        copyrights or any other proprietary or intellectual property rights,
        products, processes include, employees, finances technology, methods,
        algorithms, software, code, contact, clients, prospects, customers,
        customer information (including, but not limited to, names, phone
        numbers, addresses, e-mail addresses, order history, order preferences,
        chain of command, pricing information and other information identifying
        facts and circumstances specific to the customer and relevant to
        sales/services), strategy and other business or technical matters,
        information relating directly or indirectly to business processes, practices,
        methods, policies, plans, documents, operations, services, strategies,
        techniques, agreements, contracts, potential transactions, negotiations,
        pending negotiations, know-how, trade secrets, computer software,
        applications, operating systems, software design, work-in-process,
        databases, vendor information, financial information, accounting
        information, legal information, marketing information, pricing
        information, staffing information, personnel information, employee lists,
        vendor lists, customer information and customer lists (including
        prospective customer information analyst), supplier information,
        marketing materials, advertising materials, business plans.

Id.at ¶ 1.

        50.    Greff further agreed,

        During Employee’s employment and for a period of 12 months after
        Employee is no longer employed by the Company, the Employee agrees
        and covenants not to, directly or indirectly, whether on her/his own behalf
        or on behalf of any other person or entity, do any of the following with
        respect to Protected Employees and/or Contractors: solicit, hire, recruit,
        attempt to hire or recruit; assist in the solicitation, hiring, or recruitment
        of; encouraged to leave or reduce the amount of employment or services
        provided to the Company, or otherwise interfere with contractual relations
        or prospective contractual relations with Company.

        During Employee’s employment and for a period of 24 months after
        Employee is no longer employed by the Company, the Employee agrees
        and covenants not to, directly or indirectly, whether on her/his own behalf
        or on behalf of any other person or entity other than the Company, do any
        of the following with respect to protected customers: solicit, divert, take
        away (from the Company); attempt to solicit, divert or take away (from
        the Company); perform services on behalf of; encourage or assist to
        terminate or reduce the amount of services provided by the Company;
        meet or communicate with for purposes of offering goods or services
        similar to or competitive with those offered by the Company; or otherwise



                                             13
    Case 1:20-cv-11836-RWZ Document 19 Filed 11/19/20 Page 14 of 57




       interfere with contractual relations or prospective contractual relations
       with the Company.

Greff Agreement, ECF 1-1, at ¶ 4(b)-(c).

       51.    As a condition of his employment with Mirakl and pursuant to the Chang

Agreement, Chang acknowledged and agreed:

       Employee understands that Employee’s work will involve access to and
       creation of confidential, proprietary and secret information (collectively,
       Proprietary Information”). Employee agrees to keep all Proprietary
       Information in trust for the sole benefit of the Company. Employee will
       not use or disclose and Proprietary Information, except as required by
       Employee’s duties to Company, even after termination of Employee’s
       employment. Proprietary Information includes information, ideas and
       materials of or about Company and/or its affiliates, employees, prospects
       or customers that are not generally known to the public, including, without
       limitation information, ideas or materials relating to methods or
       technology, trademarks, trade secrets, patent, copyrights, or any other
       proprietary or intellectual property rights, products, processes, employees
       finances, technology, methods, algorithms, software, code, contacts,
       clients, prospects, customer, strategy and other business or technical
       matters.

Chang Agreement, ECF 1-2, at ¶ 1.

       52.    As a condition of his employment with Mirakl and pursuant to the Lee

Agreement, Lee agreed to the same confidentiality restrictions agreed to by Chang. Lee

Agreement, ECF 1-3, at ¶ 1.

       53.    Chang and Lee further agreed that “upon termination of Employee’s

employment with Company, or at any time if it so requests, Employee will deliver

immediately to Company all property belonging to Company and all material containing

Proprietary Information, including any copies, in Employee’s possession or control,

whether prepared by Employee or others.” Chang Agreement, ECF 1-2, at ¶ 3 (emphasis

added); Lee Agreement, ECF 1-3, at ¶ (emphasis added).




                                           14
    Case 1:20-cv-11836-RWZ Document 19 Filed 11/19/20 Page 15 of 57




       54.     Neither Lee nor Chang complied with his agreement to return to Mirakl all

of its trade secrets, Confidential Information, and Proprietary Information.

       55.     As a condition of his employment with Mirakl and pursuant to the terms

of the Cochran Agreement, Cochran agreed:

       (i) to treat all Confidential Information as strictly confidential; (ii) not to
       directly or indirectly disclose, publish, communicate or make available
       Confidential Information, or allow it to be disclosed, published,
       communicated or made available, in whole or part, to any entity or person
       whatsoever not having a need to know and authority to know and use the
       Confidential Information in connection with the business of the Company
       and, in any event, not to anyone outside of the direct employ of the
       company; and (iii) not to access or use any Confidential Information, and
       not to copy any documents, records, files, media or other resources
       containing any Confidential Information, or remove any such documents,
       records, files, media or other resources from the premises or control of the
       Company, except as required in the performance of any of the Employee’s
       remaining authorized employment duties to the Company or with the prior
       consent of an authorized officer acting on behalf of the Company in each
       instance (and then, such disclosure shall be made only within the limits
       and to the extent of such duties or consent).

Cochran Agreement, ECF 1-4, at ¶ 1.

       56.     Cochran further agreed that he would, for a 12-month period following the

termination of his employment, refrain from soliciting Mirakl employees and Protected

Customers. Cochran Agreement, ECF 1-4, at ¶ 4(b)-(c).

       57.     As a condition of his employment with Mirakl and pursuant to the Yee

Agreement, Yee agreed to the same confidentiality and non-solicitation restrictions

agreed to by each Greff and Cochran. Yee Agreement, ECF 1-5, at ¶ 1, 4(a)-(c).

       58.     As a condition of his employment with Mirakl and pursuant to the

Blanford Agreement, Blanford acknowledged and agreed to the same confidentiality and

non-solicitation restrictions agreed to by each Greff, Cochran, and Yee.            Blanford

Agreement, ECF 1-6, at ¶ 1, 4(a)-(c).



                                             15
    Case 1:20-cv-11836-RWZ Document 19 Filed 11/19/20 Page 16 of 57




          59.    As a condition of his employment with Mirakl, and upon execution of the

February 17, 2019 Mirakl Employee Assignment of Intellectual Property, Restrictive

Covenant and Confidentiality Agreement (“Brownell Agreement”) between Brownell and

Mirakl, Brownell acknowledged and agreed to the same confidentiality and non-

solicitation restrictions agreed to by each Greff, Cochran, Yee, and Blanford. Brownell

Agreement, ECF 1-7, at ¶ 1, 4(a)-(c).

          60.    Yee, Greff, Cochran, Blanford, and Brownell each also agreed,

          s/he will not retain or destroy, and will immediately return to the
          Company on or prior to her last day of employment, or at any other time
          the Company requests such return, any and all property of the Company
          that is in her/his possession or subject to his/her control including, but not
          limited to, keys, credit and identification cards, equipment, client files and
          information, and all Confidential Information and Trade Secrets.
          Employee will not make, distribute or retain copies of any such
          information or property. Employee agrees that s/he will reimburse the
          Company for all of its costs, including reasonable attorneys’ fees, of
          recovering the above materials and otherwise enforcing compliance with
          this provision if s/he does not return the materials in compliance with this
          provision.

Greff Agreement, ECF 1-1, at ¶ 3; Cochran Agreement, ECF 1-4, ¶ 3; Yee Agreement,

ECF 1-5, at ¶ 3; Blanford Agreement, ECF 1-6, at ¶ 3; Brownell, ECF 1-7, at ¶ 3.

          61.    During their respective periods of employment with Mirakl, Mirakl

entrusted each of the Individual Defendants with regular access to Mirakl’s Confidential

Information, Proprietary Information, and trade secrets because such access was

necessary for each of the Individual Defendants to perform their respective job duties at

Mirakl.

          62.    Mirakl has invested and continues to invest substantial time, money, and

other resources in developing and preserving its trade secrets, Confidential Information,




                                               16
    Case 1:20-cv-11836-RWZ Document 19 Filed 11/19/20 Page 17 of 57




Proprietary Information, and its relationships with its customers, potential customers,

employees, partners, and vendors.

       63.     Mirakl rigorously protects its trade secrets, Confidential Information, and

Proprietary Information because they provide Mirakl with a competitive advantage in the

interstate and international marketplace from which Mirakl derives economic value.

       64.     Mirakl’s trade secret information is sufficiently secret to derive

independent economic value due to not being generally known to, and being not readily

ascertainable through proper means by, other persons who can obtain economic value

from its disclosure and use, such as Mirakl’s competitors (including, but not limited to,

VTEX).

       65.     The protective measures that Mirakl applies include, but are not limited to,

requiring that its employees execute confidentiality agreements, participate in Mirakl’s IT

security training program, and comply with, among others, Mirakl’s password, mobile

device work, and other IT protection policies.

       66.     At all times during their employment with Mirakl, the Individual

Defendants were aware of, and had been made aware of, the confidential nature of the

Mirakl information to which they were exposed. Moreover, the Individual Defendants

were aware of the many measures that Mirakl undertook to safeguard the confidentiality

of the information and to prevent the disclosure of confidential or trade secret

information.

       67.     Mirakl has invested many years of work and millions of dollars in

attaining and developing its confidential information, and it has implemented a number of




                                            17
    Case 1:20-cv-11836-RWZ Document 19 Filed 11/19/20 Page 18 of 57




limitations on access to that information to maintain its confidentiality and to prevent its

disclosure or release.

       68.     Access to Mirakl’s computer networks is, and at all relevant times was,

restricted to Mirakl employees provided with a network access password.

       69.     Certain confidential Mirakl information – including customer preference

information – is, and at all relevant times was, protected from disclosure or release by

restricting access, even within Mirakl, to those Mirakl employees who needed to have

access to that information as part of their jobs.

       70.     Physical access to Mirakl’s offices is, and at all relevant times was,

restricted to those employees who can present a valid keycard.

       71.     Mirakl also guards its Confidential Information, Proprietary Information,

and trade secrets through practices that limit the circumstances under which sensitive

information may be transmitted to outside organizations and agencies with which Mirakl

conducts business. For example, before allowing customers (or any third party) access to

confidential or proprietary information processes, Mirakl requires (and at all relevant

times has required) that the customers sign a non-disclosure agreement mandating that

the information be maintained as confidential and not disclosed or used.

       72.     In addition, each of Mirakl’s Master Services Agreements with its

customers includes similar non-disclosure requirements.

       73.     Mirakl databases that contain especially sensitive information are

protected through multiple layers of security and can be accessed only by individuals

who have received special authorization and login credentials.




                                              18
    Case 1:20-cv-11836-RWZ Document 19 Filed 11/19/20 Page 19 of 57




       74.     The aforementioned methods of protecting the integrity of Mirakl’s trade

secrets and the secrecy of its Confidential and Proprietary Information are common in the

marketplace software industry.    VTEX is familiar with and applies such protective

measures itself.

       75.     By way of example only, since at least 2015, VTEX has required that its

employees, customers, and other third parties take measures to prevent the use,

disclosure, dissemination or copying of any confidential information; limit the use of

confidential information to that necessary to accomplish VTEX’s objectives, and obtain

from employees, agents and contracting parties agreement to comply with VTEX’s

restrictions relating to confidential information. Thus, when VTEX recruited and hired

the Individual Defendants, VTEX had actual knowledge that the Individual Defendants

owed Mirakl a duty to protect Mirakl’s trade secrets, Confidential Information, and

Proprietary Information.

       76.     Moreover, by April 13, 2020 – at the very latest – VTEX had actual

knowledge of the specific content of the post-employment restrictions on the conduct of

the Individual Defendants. On April 13, 2020, VTEX’s counsel in this action had replied

to Mirakl’s April 6, 2020 correspondence, which included a copy of the Yee Agreement

and demanded that Yee cease and desist his breaches thereof.

       77.     Despite actual knowledge of the post-employment restrictions to which

Greff had agreed, VTEX hired Greff in August 2020.




                                           19
    Case 1:20-cv-11836-RWZ Document 19 Filed 11/19/20 Page 20 of 57




              The Individual Defendants Violated Their Contractual
         Obligations to Mirakl Before and After Their Employment Ended

                    Misappropriation of Confidential Information

       78.    Greff notified Mirakl on August 27, 2020 that he was resigning his

employment with Mirakl.

       79.    Greff’s last day of employment with Mirakl was September 1, 2020. He

resigned from Mirakl to commence employment with VTEX.

       80.    On September 1, 2020, and for nearly a month thereafter, Greff refused to

disclose to Mirakl the passwords he had used to access the Mirakl-owned iPhone that he

used while working for Mirakl (the “Greff iPhone”) and his Mirakl-issued MacBook

laptop (“Greff MacBook”).

       81.    Greff used the Greff MacBook and Greff iPhone in interstate commerce

and communication, including to access email accounts for purposes of communicating

Mirakl business over the internet and to access Mirakl’s servers for purposes of

maintaining information regarding numerous customers and/or customer locations with

which Mirakl was engaged in interstate and/or international commerce. These protected

computers were equipped with Ethernet cards and/or access to mobile communications

networks and a remote service router, and Greff routinely used them to access to Mirakl’s

servers through a password-protected interstate connection.

       82.    Although Greff initially refused to disclose the password to the Greff

MacBook, Mirakl was able to utilize an administrative account to gain access and have a

forensic expert conduct an analysis of the Greff MacBook.

       83.    A forensic analysis of the Greff MacBook revealed that, on August 12 and

13, 2020, after Greff had interviewed for a job with VTEX , Greff used his home network



                                           20
    Case 1:20-cv-11836-RWZ Document 19 Filed 11/19/20 Page 21 of 57




to download from the Greff Laptop hundreds of confidential Mirakl files to one or more

computers or storage locations where Greff was not authorized to use, to store, or to

access Mirakl’s trade secrets or Confidential Information.

       84.     In the short period between July 31, 2020 and September 1, 2020, Greff

conducted over 15,812 downloads of Mirakl trade secrets and Confidential Information.

       85.     When Greff downloaded Mirakl trade secrets and confidential

information, he was in the process of obtaining and accepting, or already had accepted,

an employment offer of employment from VTEX.

       86.     When VTEX hired Greff in August 2020, VTEX had actual knowledge of

the post-employment confidentiality and nonsolicitation obligations applicable to Mirakl

employees. With this knowledge, VTEX hired Greff to perform a job similar to the one

he performed at Mirakl, and VTEX did so with knowledge that Greff inevitably would

use or disclose Mirakl’s trade secrets and confidential information by working for VTEX.

VTEX hired Greff with the intent of acquiring Mirakl’s trade secrets and confidential

information with improper motive and through improper means.           Thus, VTEX has

improperly acquired Mirakl’s trade secrets and confidential information and interfered

with Greff’s contractual obligations to Mirakl.

       87.     Greff misappropriated Mirakl’s trade secrets in a willful manner and with

a deliberate intent to injure Mirakl and improve his own financial gain, by among other

things, inevitably using or disclosing Mirakl’s trade secrets and confidential information

in the course of performing his work at VTEX.

       88.     When Greff downloaded Mirakl’s files without authorization he acquired

Mirakl trade secrets and Confidential and Proprietary Information that goes to the heart




                                            21
    Case 1:20-cv-11836-RWZ Document 19 Filed 11/19/20 Page 22 of 57




of Mirakl’s business and is of independent economic value. This information includes,

but is not limited to:

              a. Mirakl’s trade secret Application Programming Interface (“API”) zip file,
                 which included, among other things, all of the information one of Mirakl’s
                 competitors would need to rebuild the Mirakl platform;

              b. Tangible financial and business information such as customer
                 documentation (including, but not limited to, customer briefs, customer
                 goals, plans, and challenges, customer complaints and Mirakl’s responses
                 to same, customer data, including details regarding growth initiatives,
                 sales numbers, and projected growth);

              c. Notes from meetings between Mirakl representatives and Mirakl’s
                 customers executive leadership;

              d. Commercial data relating to operational workshops; and

              e. Commercial, contractual, and gross merchandise value information
                 relating to Mirakl’s projected growth through 2020.

        89.      Greff’s unauthorized downloads contain Mirakl trade secrets that relate to

services that Mirakl provides in interstate and foreign commerce.

        90.      Greff had no legitimate business reason to download any of the files

because the files were stored on Mirakl’s servers and Greff had access to those servers to

use the files for legitimate business purposes.

        91.      In downloading from Mirakl’s protected computers files that contain

Mirakl’s trade secrets and confidential information, Greff willfully misappropriated

Mirakl’s confidential information, exceeded his authorized access to Mirakl’s protected

computers, and improperly acquired Mirakl’s trade secrets with a deliberate intent to

injure Mirakl and improve his own financial gain.

        92.      Greff also failed to comply with his contractual obligation to return to

Mirakl all copies of all Mirakl trade secrets and confidential information.




                                             22
    Case 1:20-cv-11836-RWZ Document 19 Filed 11/19/20 Page 23 of 57




       93.    Brownell resigned from Mirakl effective April 6, 2020 to commence

employment with VTEX. In the month before his resignation became effective, he

conducted multiple downloads of files that contain Mirakl trade secrets and confidential

information for personal use. At that time, he was in the process of obtaining and

accepting, or already had obtained and accepted, an offer of employment from VTEX. In

doing so, he misappropriated Mirakl’s trade secrets in a willful manner and with a

deliberate intent to injure Mirakl and improve his own financial gain, by among other

things, inevitably using or disclosing Mirakl’s trade secrets and confidential information

in the course of performing his work at VTEX.

       94.    During his employment, Mirakl provided Brownell with the use of a

Mirakl laptop computer (the “Brownell Laptop”) and access to Mirakl’s Google Drive.

The Brownell Laptop and Mirakl’s Google Drive were used in interstate commerce and

communication, including to email accounts for purposes of communicating Mirakl

business over the internet and to access Mirakl’s servers for purposes of maintaining

information regarding numerous customers and/or customer locations with which Mirakl

was engaged in interstate and/or international commerce. These devices were equipped

with Ethernet cards and/or access to mobile communications networks and a remote

service router, and Brownell routinely used them to access to Mirakl’s servers through a

password-protected interstate connection.

       95.    Before separating from Mirakl, Brownell conducted over 600 downloads

of 122 uniquely named files from Mirakl protected computers to one or more devices

associated with more than 10 unique gateway IP addresses.




                                            23
    Case 1:20-cv-11836-RWZ Document 19 Filed 11/19/20 Page 24 of 57




       96.      At that time, Brownell was in the process of obtaining and accepting, or

already had obtained and accepted, an offer of employment from VTEX. In doing so, he

misappropriated Mirakl’s trade secrets in a willful manner and with a deliberate intent to

injure Mirakl and improve his own financial gain, by among other things, inevitably

using or disclosing Mirakl’s trade secrets and confidential information in the course of

performing his work at VTEX.

       97.      Brownell used his home network to download from the Brownell Laptop

more than 100 confidential Mirakl files to one or more computers or storage locations

where he was not authorized to use, to store, or to access Mirakl’s trade secrets or

Confidential Information. When Brownell downloaded Mirakl’s files without

authorization, he acquired Mirakl trade secrets and Confidential and Proprietary

Information that goes to the heart of Mirakl’s business and is of independent economic

value. The trade secrets and Confidential Information that Brownell acquired include,

but are not limited to:

             a. A Mirakl prospective customer pipeline report that includes
                confidential notes relating to account opportunities Mirakl actively
                is pursuing with a partner; and

             b. A list of prospective customers with which Mirakl is actively
                engaged that includes (i) the technology partner with which each of
                those prospective customers currently works, (ii) notes on Mirakl’s
                discussions to date with each of the identified potential customers,
                and (iii) information regarding whether the opportunities are in
                Mirakl’s sales pipeline for June 2020.

       98.      Brownell’s unauthorized downloads contain trade secrets that relate to

Mirakl services that are used in interstate and foreign commerce.




                                             24
    Case 1:20-cv-11836-RWZ Document 19 Filed 11/19/20 Page 25 of 57




       99.     Brownell had no legitimate business reason to download any of the files

because the files were stored on Mirakl’s servers and Brownell had access to those

servers to use for legitimate business purposes.

       100.    In downloading from Mirakl’s protected computers files that contain

Mirakl’s trade secrets and confidential information, Brownell willfully misappropriated

Mirakl’s confidential information, exceeded his authorized access to Mirakl’s protected

computers, and improperly acquired Mirakl’s trade secrets with a deliberate intent to

injure Mirakl and improve his own financial gain.

       101.    In addition, Brownell failed to comply with his contractual obligation to

return to Mirakl all copies of all Mirakl trade secrets and confidential information.

       102.    When VTEX hired Brownell, VTEX knew that Mirakl, like VTEX and

other employers in the industry, required that its employees agree to post-employment

confidentiality obligations and trade secret protections. Despite this knowledge, VTEX

hired Brownell to perform a job similar to the one he performed at Mirakl, and VTEX did

so with knowledge that Brownell inevitably would use or disclose Mirakl’s trade secrets

and confidential information by working for VTEX. VTEX hired Brownell with the

intent of acquiring Mirakl’s trade secrets and confidential information with improper

motive and through improper means. Thus, VTEX has improperly acquired Mirakl’s

trade secrets and confidential information and interfered with Brownell’s contractual

obligations to Mirakl.

       103.    Cochran’s employment with Mirakl terminated effective February 12,

2020. Before February 12, Cochran conducted 1,247 downloads of 73 uniquely named




                                             25
    Case 1:20-cv-11836-RWZ Document 19 Filed 11/19/20 Page 26 of 57




files to one or more devices on the networks associated with 26 unique gateway IP

addresses.

       104.   When Cochran was in the process of obtaining and accepting, or already

had obtained and accepted, an offer of employment from VTEX, he was downloading

trade secrets and Confidential Information from Mirakl’s protected computers. In doing

so, he misappropriated Mirakl’s trade secrets in a willful manner and with a deliberate

intent to injure Mirakl and improve his own financial gain, by among other things,

inevitably using or disclosing Mirakl’s trade secrets and confidential information in the

course of performing his work at VTEX.

       105.   In downloading from Mirakl’s protected computers files that contain

Mirakl’s trade secrets and confidential information, Cochran willfully misappropriated

Mirakl’s Confidential Information, exceeded his authorized access to Mirakl’s protected

computers, and improperly acquired Mirakl’s trade secrets with a deliberate intent to

injure Mirakl and improve his own financial gain.

       106.   During his employment, Mirakl provided Cochran with the use of a Mirakl

laptop computer (the “Cochran Laptop”) and access to Mirakl’s Google Drive. Cochran

used the Cochran Laptop and Mirakl’s Google Drive in interstate commerce and

communication, including to access email accounts for purposes of communicating

Mirakl business over the internet and to access Mirakl’s servers for purposes of

maintaining information regarding numerous customers and/or customer locations with

which Mirakl was engaged in interstate and/or international commerce. The Cochran

Laptop was equipped with Ethernet cards and/or access to mobile communications




                                           26
    Case 1:20-cv-11836-RWZ Document 19 Filed 11/19/20 Page 27 of 57




networks and a remote service router, and Cochran routinely used it to access to Mirakl’s

servers through a password-protected interstate connection.

       107.       Cochran used his home network to download from the Cochran Laptop

confidential Mirakl files to one or more computers or storage locations where he was not

authorized to use, to store, or to access Mirakl’s trade secrets and Confidential

Information.

       108.       When Cochran downloaded Mirakl’s files without authorization, he

acquired Mirakl trade secrets and confidential and proprietary Mirakl business

information that goes to the heart of Mirakl’s business and is of independent economic

value. The trade secrets and Confidential Information that he acquired include, but are

not limited to:

       a.         Notes from a call with a customer prospect that (i) include details on the
                  prospective customer’s interest in a marketplace solution and (ii) identify
                  the prospective customer’s key decision makers;

       b.         Names, titles, emails, and phone numbers of prospective customers who
                  attended an event Mirakl attended (NRF 2020);

       c.         A sales overview for the central region including Mirakl’s key prospective
                  customers and partners, including notes of conversations Mirakl has had
                  with these prospective customers and partners and details relating to the
                  types of eCommerce technology those prospects currently use; and

       d.         A summary of Mirakl’s prospective customers that includes key contacts,
                  industry insights, key business initiatives for 2020, and activity notes
                  detailing the conversations Mirakl employees have had with Mirakl’s
                  customer prospects.

       109.       The trade secrets that Cochran downloaded were related to Mirakl services

that are used in interstate and foreign commerce.




                                              27
    Case 1:20-cv-11836-RWZ Document 19 Filed 11/19/20 Page 28 of 57




       110.    Cochran had no legitimate business reason to download any of the files

because the files were stored on Mirakl’s servers and Cochran had access to those servers

to use the files for legitimate business purposes.

       111.    In downloading from Mirakl’s protected computers files that contain

Mirakl’s trade secrets and confidential information, Cochran willfully misappropriated

Mirakl’s confidential information, exceeded his authorized access to Mirakl’s protected

computers, and improperly acquired Mirakl’s trade secrets with a deliberate intent to

injure Mirakl and improve his own financial gain.

       112.    Cochran also failed to comply with his contractual obligation to return to

Mirakl all copies of all Mirakl trade secrets and confidential information.

       113.    When VTEX hired Cochran, VTEX knew that Mirakl, like VTEX and

other employers in the industry, required that its employees agree to post-employment

confidentiality obligations and trade secret protections. Despite this knowledge, VTEX

hired Cochran to perform a job similar to the one he performed at Mirakl, and VTEX did

so with knowledge that Cochran inevitably would use or disclose Mirakl’s trade secrets

and confidential information by working for VTEX. VTEX hired Cochran with the intent

of acquiring Mirakl’s trade secrets and confidential information with improper motive

and through improper means. Thus, VTEX has improperly acquired Mirakl’s trade

secrets and confidential information and interfered with Cochran’s contractual

obligations to Mirakl.

       114.    Chang resigned from Mirakl effective March 31, 2020 to commence

employment with VTEX. In the month before his resignation became effective, Chang




                                             28
    Case 1:20-cv-11836-RWZ Document 19 Filed 11/19/20 Page 29 of 57




downloaded numerous files that contained Mirakl’s trade secrets and Confidential

Information.

       115.    When Chang downloaded Mirakl’s files, he misappropriated Mirakl’s

trade secrets in a willful manner and with a deliberate intent to injure Mirakl and improve

his own financial gain, by among other things, inevitably using or disclosing Mirakl’s

trade secrets and Confidential Information in the course of performing his work at VTEX.

       116.    During his employment, Mirakl provided Chang with the use of a Mirakl

laptop computer (the “Chang Laptop”) and access to Mirakl’s Google Drive. The Chang

Laptop and Mirakl’s Google Drive were used in interstate commerce and communication,

including to access email accounts for purposes of communicating Mirakl business over

the internet and to access Mirakl’s servers for purposes of maintaining information

regarding numerous customers and/or customer locations with which Mirakl was engaged

in interstate and/or international commerce.     The Chang Laptop was equipped with

Ethernet cards and/or access to mobile communications networks and a remote service

router, and Chang routinely accessed Mirakl’s servers through a password-protected

interstate connection.

       117.    Chang used his home network to download from the Chang Laptop to one

or more unauthorized locations hundreds of confidential Mirakl files to a computer or

other device capable of performing computing and/or storage functions that Mirakl does

not own and where Chang was not authorized to use, to store, or to access Mirakl’s

Confidential Information.




                                            29
    Case 1:20-cv-11836-RWZ Document 19 Filed 11/19/20 Page 30 of 57




       118.    Before separating from Mirakl, Chang conducted nearly 1,100 downloads

of 105 uniquely named files to one or more devices on the networks associated with more

than 10 unique gateway IP addresses.

       119.    At that time, Chang was in the process of obtaining and accepting, or

already had obtained and accepted, an offer of employment from VTEX. In doing so, he

misappropriated Mirakl’s trade secrets in a willful manner and with a deliberate intent to

injure Mirakl and improve his own financial gain, by among other things, inevitably

using or disclosing Mirakl’s trade secrets and confidential information in the course of

performing his work at VTEX.

       120.    Chang used his home network to download from the Chang Laptop more

than 100 confidential Mirakl files to one or more computers or storage locations where he

was not authorized to use, to store, or to access Mirakl’s Confidential Information. When

Chang downloaded Mirakl’s files without authorization, he acquired Mirakl trade secrets

and Confidential and Proprietary Information that goes to the heart of Mirakl’s business

and is of independent economic value. The trade secrets and Confidential Information

that he acquired includes, but is not limited to:

       a.      A file that contains customer-specific pricing information for a current
               Mirakl client;

       b.      A file relating to 30 separate prospect meetings that occurred during a
               Mirakl event that includes details regarding the extent to which each
               prospect is interested in a marketplace; and

       c.      A confidential sales presentation provided to a Mirakl client.

       121.    Chang’s unauthorized downloads contain trade secrets that relate to

Mirakl services that are used in interstate and foreign commerce.




                                              30
    Case 1:20-cv-11836-RWZ Document 19 Filed 11/19/20 Page 31 of 57




          122.   Chang had no legitimate business reason to download any of the files

because the files were stored on Mirakl’s servers and Chang had access to those servers

to use for legitimate business purposes.

          123.   In downloading from Mirakl’s protected computers files that contain

Mirakl’s trade secrets and confidential information, Chang willfully misappropriated

Mirakl’s confidential information, exceeded his authorized access to Mirakl’s protected

computers, and improperly acquired Mirakl’s trade secrets with a deliberate intent to

injure Mirakl and improve his own financial gain.

          124.   Chang also failed to comply with his contractual obligation to return to

Mirakl all copies of all Mirakl trade secrets and confidential information.

          125.   When VTEX hired Chang, VTEX knew that Mirakl, like VTEX and other

employers in the industry, required that its employees agree to post-employment

confidentiality obligations and trade secret protections. Despite this knowledge, VTEX

hired Chang to perform a job similar to the one he performed at Mirakl, and VTEX did so

with knowledge that Chang inevitably would use or disclose Mirakl’s trade secrets and

confidential information by working for VTEX. VTEX hired Chang with the intent of

acquiring Mirakl’s trade secrets and confidential information with improper motive and

through improper means. Thus, VTEX has improperly acquired Mirakl’s trade secrets

and confidential information and interfered with Chang’s contractual obligations to

Mirakl.

          126.   In addition, a forensic analysis of the Chang Laptop revealed that before

returning Mirakl’s device, Chang intentionally destroyed all evidence of his activity on

the device. More specifically, the system’s ability to recognize disc partitions, directory




                                            31
    Case 1:20-cv-11836-RWZ Document 19 Filed 11/19/20 Page 32 of 57




structures and other artifacts necessary even to boot or start the system was destroyed

before Chang returned it to Mirakl.

       127.    Chang so completely wiped the contents of the disc, that he eliminated all

data previously contained on the system that if one were to attempt to boot the system, it

would not even recognize the file system.

       128.    In destroying the system before returning the Chang Laptop, Chang

intentionally destroyed evidence relevant to Mirakl’s claims against him and engaged in

destructive conduct with knowledge of and the intent to conceal his misappropriation of

Mirakl’s trade secrets and confidential information.

       129.    Yee resigned from Mirakl effective March 20, 2020 to commence

employment with VTEX. On March 19 alone, Yee conducted over 350 downloads of

files that contained Mirakl trade secrets and confidential information.

       130.    At that time, Yee was in the process of obtaining and accepting, or already

had obtained and accepted, an offer of employment from VTEX.              In doing so, he

misappropriated Mirakl’s trade secrets in a willful manner and with a deliberate intent to

injure Mirakl and improve his own financial gain, by among other things, inevitably

using or disclosing Mirakl’s trade secrets and confidential information in the course of

performing his work at VTEX.

       131.    When Yee downloaded Mirakl’s files, he misappropriated Mirakl’s trade

secrets in a willful manner and with a deliberate intent to injure Mirakl and improve his

own financial gain, by among other things, inevitably using or disclosing Mirakl’s trade

secrets and Confidential Information in the course of performing his job at VTEX.




                                            32
    Case 1:20-cv-11836-RWZ Document 19 Filed 11/19/20 Page 33 of 57




       132.    During his employment, Mirakl provided Yee with the use of a Mirakl

laptop computer (the “Yee Laptop”) and access to Mirakl’s Google Drive. The Yee

Laptop and Mirakl’s Google Drive were used in interstate commerce and communication,

including for accessing email accounts for purposes of communicating Mirakl business

over the internet and for accessing Mirakl’s servers for purposes of maintaining

information regarding numerous customers and/or customer locations with which Mirakl

was engaged in interstate and/or international commerce. The Yee Laptop was equipped

with Ethernet cards and/or access to mobile communications networks and a remote

service router, and Yee routinely accessed Mirakl’s servers through a password-protected

interstate connection.

       133.    Yee used his home network to download from the Yee Laptop nearly 500

confidential Mirakl files to one or more computers or storage locations where Yee was

not authorized to use, to store, or to access Mirakl’s Confidential Information.

       134.    Before separating from Mirakl, Yee conducted over 1,600 downloads of

491 uniquely named files to one or more devices on the networks associated with more

than 85 unique gateway IP addresses.

       135.    When Yee downloaded Mirakl’s files without authorization, he acquired

Mirakl trade secrets and Confidential and Proprietary Information that goes to the heart

of Mirakl’s business and is of independent economic value. The trade secrets and

Confidential Information that he acquired includes, but is not limited to:

       a.      Resume of a now former Mirakl employee (Taner Bayram);

       b.      A detailed map of different ecommerce systems a current Mirakl customer
               uses and how Mirakl’s platform is integrated with those systems, which
               architecture diagrams could be used by a competitor to understand how
               Mirakl works with a specific customer and where a Mirakl competitor



                                            33
    Case 1:20-cv-11836-RWZ Document 19 Filed 11/19/20 Page 34 of 57




               (such as VTEX) may be able to exploit an advantage in connecting their
               system into the Mirakl customer’s technology ecosystem;

       c.      Notes of a meeting with an existing Mirakl customer that detail that
               client’s future plans to use different features of the Mirakl platform;

       d.      A detailed map of different ecommerce systems another Mirakl customer
               uses and how Mirakl’s platform plugs in, which architecture diagrams
               could be used by a competitor to understand how Mirakl works with that
               specific customer and where a competitor (such as VTEX) may have an
               advantage in connecting their system into the Mirakl customer’s
               technology ecosystem;

       e.      Key pieces of information relating to a current customer, which includes
               but is not limited to that customer’s timeline of how they implemented
               Mirakl starting from 2018 through to the end of 2020, the Mirakl features
               and functionality that customer uses, architecture diagrams that show how
               Mirakl’s system connects in with that customer’s ecommerce platform,
               and any strategic discussions Mirakl has had with the customer; and

       f.      The 449-page slide deck of Mirakl’s software engineering team that which
               includes key business decisions relating to features Mirakl is likely to
               develop and features Mirakl may need to strengthen.

       136.    Yee’s unauthorized downloads contain trade secrets that relate to Mirakl

services that are used in interstate and foreign commerce.

       137.    Yee had no legitimate business reason to download any of the files

because the files were stored on Mirakl’s servers and Yee had access to those servers to

use for legitimate business purposes.

       138.    In downloading from Mirakl’s protected computers files that contain

Mirakl’s trade secrets and confidential information, Yee willfully misappropriated

Mirakl’s confidential information, exceeded his authorized access to Mirakl’s protected

computers, and improperly acquired Mirakl’s trade secrets with a deliberate intent to

injure Mirakl and improve his own financial gain.

       139.    Yee also failed to comply with his contractual obligation to return to

Mirakl all copies of all Mirakl trade secrets and confidential information.


                                            34
    Case 1:20-cv-11836-RWZ Document 19 Filed 11/19/20 Page 35 of 57




       140.    When VTEX hired Yee, VTEX knew that Mirakl, like VTEX and other

employers in the industry, required that its employees agree to post-employment

confidentiality obligations and trade secret protections. Despite this knowledge, VTEX

hired Yee to perform a job similar to the one he performed at Mirakl, and VTEX did so

with knowledge that Yee inevitably would use or disclose Mirakl’s trade secrets and

confidential information by working for VTEX. VTEX hired Yee with the intent of

acquiring Mirakl’s trade secrets and confidential information with improper motive and

through improper means. Thus, VTEX has improperly acquired Mirakl’s trade secrets

and confidential information and interfered with Yee’s contractual obligations to Mirakl.

       141.    Lee resigned from Mirakl effective March 2, 2020 to commence

employment with VTEX. Between January 22, 2020 and March 2, 2020, Lee conducted

numerous downloads of files that contained Mirakl trade secrets and confidential

information.

       142.    At that time, Lee was in the process of obtaining and accepting, or already

had obtained and accepted, an offer of employment from VTEX.             In doing so, he

misappropriated Mirakl’s trade secrets in a willful manner and with a deliberate intent to

injure Mirakl and improve his own financial gain, by among other things, inevitably

using or disclosing Mirakl’s trade secrets and confidential information in the course of

performing his work at VTEX.

       143.    During his employment, Mirakl provided Lee with the use of a Mirakl

laptop computer (the “Lee Laptop”) and access to Mirakl’s Google Drive. Lee used the

Lee Laptop and Mirakl’s Google Drive in interstate commerce and communication,

including to access email accounts for purposes of communicating Mirakl business over




                                           35
    Case 1:20-cv-11836-RWZ Document 19 Filed 11/19/20 Page 36 of 57




the internet and to access Mirakl’s servers for purposes of maintaining information

regarding numerous customers and/or customer locations with which Mirakl was engaged

in interstate and/or international commerce. The Lee Laptop was equipped with Ethernet

cards and/or access to mobile communications networks and a remote service router, and

Lee routinely accessed Mirakl’s servers through a password-protected interstate

connection.

       144.    While working for Mirakl, Lee used his home network to download from

the Lee Laptop more than 60 confidential Mirakl files to one or more storage locations

where Lee was not authorized to use, to store, or to access Mirakl’s Confidential

Information.

       145.    Before separating from Mirakl, Lee conducted 160 downloads of 61

uniquely named files to one or more devices on the networks associated with more than

25 unique gateway IP addresses.

       146.    When Lee downloaded Mirakl’s files without authorization, he acquired

Mirakl trade secrets and Confidential and Proprietary Information that goes to the heart

of Mirakl’s business and is of independent economic value. The trade secrets and

Confidential Information that he acquired includes, but is not limited to:

       a.      A Mirakl list of prospects and key contacts inside each prospect
               organization, including emails;

       b.      Slides from an internal leadership meeting that Mirakl held in 2020, with
               confidential information about Mirakl’s hiring goals and operating costs;

       c.      Pricing information relating to how Mirakl priced its solution with 14
               international customers; and

       d.      Mirakl’s 2019 template for pitch decks the Company uses when preparing
               presentations for prospective customers.




                                            36
    Case 1:20-cv-11836-RWZ Document 19 Filed 11/19/20 Page 37 of 57




       147.    Lee’s unauthorized downloads contain trade secrets that are used in

interstate and foreign commerce.

       148.    Lee had no legitimate business reason to download any of the files

because they were stored on Mirakl’s servers and Lee had access to those servers to use

for legitimate business purposes.

       149.    In downloading from Mirakl’s protected computers files that contain

Mirakl’s trade secrets and confidential information, Lee willfully misappropriated

Mirakl’s confidential information, exceeded his authorized access to Mirakl’s protected

computers, and improperly acquired Mirakl’s trade secrets with a deliberate intent to

injure Mirakl and improve his own financial gain.

       150.    Lee also failed to comply with his contractual obligation to return to

Mirakl all copies of all Mirakl trade secrets and confidential information.

       151.    When VTEX hired Lee, VTEX knew that Mirakl, like VTEX and other

employers in the industry, required that its employees agree to post-employment

confidentiality obligations and trade secret protections. Despite this knowledge, VTEX

hired Lee to perform a job similar to the one he performed at Mirakl, and VTEX did so

with knowledge that Lee inevitably would use or disclose Mirakl’s trade secrets and

confidential information by working for VTEX. VTEX hired Lee with the intent of

acquiring Mirakl’s trade secrets and confidential information with improper motive and

through improper means. Thus, VTEX has improperly acquired Mirakl’s trade secrets

and confidential information and interfered with Lee’s contractual obligations to Mirakl.




                                            37
    Case 1:20-cv-11836-RWZ Document 19 Filed 11/19/20 Page 38 of 57




                                       Solicitation

          152.   While employed at Mirakl, Blanford, Brownell, Chang, Cochran, Yee, and

Greff worked on the same team and reported to Lee. The Individual Defendants worked

together and routinely communicated with one another in the course of performing their

job duties at Mirakl.

          153.   On March 6, 2020, while both Chang and Yee still were employed by

Mirakl, they exchanged email messages about the timing of Yee’s departure from Mirakl

two weeks later to commence employment with VTEX.

          154.   Yee’s email to Chang violated Yee’s agreement to refrain from “directly

or indirectly” soliciting or attempting to “hire or recruit” any Mirakl employee who

worked for Mirakl in the 12-month period preceding Yee’s last day of employment with

Mirakl. Yee Agreement, ECF 1-5, at ¶ 4(b).

          155.   All of the Individual Defendants worked for Mirakl within the 12-month

period preceding the departure of each of the other Individual Defendants.

          156.   The Individual Defendants communicated with one another about working

for VTEX both before and after their respective separations from employment with

Mirakl.

          157.   Communications among the Individual Defendants constituted direct

and/or indirect solicitation of each other in violation of their respective agreements with

Mirakl, as demonstrated by the sequence and close proximity of their respective

departures from Mirakl. Lee Agreement, ECF 1-3, at ¶ 4(b); Cochran Agreement, ECF

1-4, ¶ 4(b); Yee Agreement, ECF 1-5, at ¶ 4(b); Blanford Agreement, ECF 1-6, at ¶ 4(b);

Brownell Agreement, ECF 1-7, at ¶ 4(b).




                                            38
    Case 1:20-cv-11836-RWZ Document 19 Filed 11/19/20 Page 39 of 57




       158.    Thus, Brownell, Blanford, Lee, Cochran, and Yee, and/or all of them

solicited Greff and other Mirakl employees (including, without limitation, one or more of

the Individual Defendants) in violation of their employee non-solicitation obligations to

Mirakl. Cochran, who was a Senior Business Development Representative and worked

with all of the other Individual Defendants to help achieve the annual revenue goals of

the Sales Team, left Mirakl on February 12, 2020. He was followed by Lee (Executive

Vice President Sales Americas) on March 2, Yee (Vice President of Solution Engineering

– Americas) on March 20, Chang (Director of Sales, West Region) on March 31,

Brownell (a Partner Sales Manager) and Blanford (a Sales Executive) on April 6, and

Greff (an Education Expert) on September 1, 2020. Thus, all seven former Mirakl

employees left in rapid succession and were hired by VTEX within seven months from

when Cochran began working there.

       159.    As a result of Brownell, Blanford, Cochran, Lee, and Yee’s solicitation of

Mirakl employees in violation of their contractual obligations to Mirakl, the Company

suffered monetary damages, including, but not limited to, incurring costs associated with

identifying, recruiting, and training new employees to fill the positions that the Individual

Defendants formerly held.

       160.    In addition to violating their employee nonsolicitation obligations,

Brownell, Blanford, Cochran, Lee, and Yee violated their customer nonsolicitation

obligations. In the days before leaving Mirakl, they downloaded files with Mirakl

customer information for use soliciting Mirakl’s customers on behalf of entities other

than Mirakl, including without limitation, VTEX. By way of example only:

       a.      Blanford downloaded a file entitled “Mirakl Summit 2020 –Sales Play” on
               March 31 and a file entitled “Prio 1 Accounts & Open Opps – Event



                                             39
       Case 1:20-cv-11836-RWZ Document 19 Filed 11/19/20 Page 40 of 57




                    Target contacts”2 on March 16. His last day with Mirakl was April 6,
                    2020.

           b.       Brownell downloaded a file entitled “Copy of Final Consolidated Account
                    List” on April 2 and a file entitled “Introduction to Mirakl Partners &
                    Alliances” on March 30. His last day with Mirakl was April 6, 2020.

           c.       Chang downloaded a file named “Mirakl -- Clients Overview All” on
                    March 24 and a file named “Copy of George- Sale Territory - Named
                    Account Tiering” on March 31. His last day with Mirakl was March 31,
                    2020.

           d.       Cochran downloaded a file named “L Gardner - Sale Territory - Named
                    Account Tiering” on February 10 and a file named “Shoptalk Copy –
                    Tim” on February 6. His last day with Mirakl was February 12, 2020.

           e.       Lee downloaded a file named “Jan 27 2020 - Leadership meeting” on
                    February 5 and a file named “Mirakl - Clients Overview All” on January
                    30. Lee’s last day was March 2, 2020.

           f.       Yee downloaded files entitled “Mirakl - FInance Workshop.pptx” on
                    March 19 and a file entitled “Development In Progress + Prioritized
                    Topics” on March 9. Yee’s last day with Mirakl was March 20, 2020.

           g.       Greff downloaded thousands of files that included file names such as
                    “Marketplace Strategic Vision & Ambitions” and “Client Success-
                    Services Strategic Workshops” on August 12 and 13. His last day with
                    Mirakl was September 1, 2020. In addition, although his employment
                    terminated over ten (10) weeks ago, Greff’s LinkedIn page currently
                    identifies him as a Mirakl employee.

           161.     Since separating from employment with Mirakl, the Individual Defendants

have improperly used Mirakl’s Confidential Information, including but not limited to the

those files referenced above, which they downloaded in the days before separating from

Mirakl for the sole purpose of soliciting Mirakl’s current and/or or prospective customers

in violation of their written agreements with Mirakl.

           162.     Greff has continued to represent himself publically as an employee of

Mirakl to mislead potential customers and solicit them on behalf of VTEX.



2
    The reference to “Prio 1” Accounts relates to Mirakl’s top priority accounts.


                                                       40
    Case 1:20-cv-11836-RWZ Document 19 Filed 11/19/20 Page 41 of 57




Mirakl Has Suffered and Will Continue to Suffer Immediate and Irreparable Harm
                       if Injunctive Relief is Not Granted

       163.   Mirakl will suffer immediate and irreparable harm if temporary and

preliminary injunctive relief is not granted. As such, Mirakl respectfully seeks temporary

and preliminary injunctive relief providing that Greff, Yee, Brownell, Blanford, Lee,

Chang, and Cochran (“Individual Defendants”) and any other persons or entities acting

on their behalf or in active concert with them (including, without limitation, VTEX), be

required to: (a) return any and all copies (in any format) of Mirakl’s documents and files

that any Individual Defendant forwarded and/or downloaded; (b) make available for

forensic examination any and all computers or other devices capable of performing

computing functions or storing information (“Devices”) owned or used by any Individual

Defendant at any time in the six months preceding the termination of their respective

employments with Mirakl or since such termination dates, for the purpose of determining

how each Individual Defendant has accessed, used, disclosed and/or disposed of Mirakl’s

confidential documents; (c) grant Mirakl access to any and all accounts used for the

purpose of communicating with others (e.g., electronic mail, instant message, social

media, etc.) used by any Individual Defendant for the purpose of determining if the

documents that they downloaded were forwarded; (d) grant Mirakl access to any and all

personal mobile telephones, tablets, and other Devices owned or used by any Individual

Defendant for the purpose of determining if such Devices contain copies of Mirakl’s

Confidential Information; and (e) take any other appropriate and reasonable steps to

recover Mirakl’s Confidential Information and to ensure that it was not distributed or

preserved by any Individual Defendant or by VTEX in any form.                Mirakl also

respectfully seeks an Order restraining Defendants from in any way accessing, using,



                                           41
    Case 1:20-cv-11836-RWZ Document 19 Filed 11/19/20 Page 42 of 57




divulging, disseminating, or utilizing Mirakl’s Confidential and Proprietary Information

in the interim.

                                COUNT I
                (BREACH OF CONTRACT – AS TO GREFF, CHANG,
               YEE, BROWNELL, BLANFORD, LEE, AND COCHRAN)

        164.      The allegations of the preceding paragraphs are incorporated as though

fully set forth herein.

        165.      The Greff Agreement, the Chang Agreement, the Yee Agreement, the

Brownell Agreement, the Blanford Agreement, the Lee Agreement, and the Cochran

Agreement are enforceable agreements supported by consideration.

        166.      The Greff Agreement, the Chang Agreement, the Yee Agreement, the

Brownell Agreement, the Blanford Agreement, the Lee Agreement, and the Cochran

Agreement are reasonable, consonant with public policy, and necessary to protect

legitimate business interests of Mirakl.

        167.      Mirakl performed its obligations to each Greff, Chang, Yee, Brownell,

Blanford, Lee, and Cochran under the Greff Agreement, the Chang Agreement, the Yee

Agreement, the Brownell Agreement, the Blanford Agreement, the Lee Agreement and

the Cochran Agreement.

        168.      By engaging in the conduct described above, each of the Individual

Defendants has violated their contractual obligations to Mirakl. This conduct includes,

but is not limited to taking, using and/or disclosing Mirakl’s Confidential Information

and/or Trade Secrets.




                                            42
    Case 1:20-cv-11836-RWZ Document 19 Filed 11/19/20 Page 43 of 57




       169.    By engaging in the conduct described above, Cochran, Blanford, Lee,

Yee, and Brownell violated their contractual obligations to refrain from directly or

indirectly soliciting Mirakl employees.

       170.    By engaging in the conduct described above, Greff, Cochran, Blanford,

Lee, Yee, and Brownell have violated their contractual obligations to refrain from

directly or indirectly soliciting Mirakl’s current and/or prospective customers.

       171.    As a direct and proximate result of the Individual Defendants’ violations

of their contractual obligations to Mirakl, Mirakl has suffered, and will continue to suffer,

irreparable harm.

       172.    Mirakl is threatened with losing the value of its trade secrets and

confidential information and certain customer and partner relationships and ongoing

goodwill.

       173.    Mirakl also has suffered monetary injury as a result of the breaches of the

Individual Defendants, in an amount to be proven at trial as to Defendants Chang and Lee

all in amounts to be proven in arbitration as to Defendants Greff, Blanford, Brownell,

Cochran, and Yee.

                                   COUNT II
             (VIOLATION OF MASSACHUSETTS TRADE SECRETS ACT;
            MASS. GEN. 93 § 42A – AS TO GREFF, YEE, BROWNELL, CHANG,
                   BLANFORD, LEE, COCHRAN, and VTEX)

       174.    Mirakl repeats and reasserts the allegations set forth in the foregoing

paragraphs of the Complaint and incorporates them herein by reference.

       175.    Mirakl is the rightful owner of its confidential, proprietary and trade secret

information as described above including, without limitation, its proprietary technology,

software, code, customer and client lists and information, pricing information, marketing



                                             43
    Case 1:20-cv-11836-RWZ Document 19 Filed 11/19/20 Page 44 of 57




information, business plans, sales and statistical data, inventions and proprietary

computer programs, and other nonpublic proprietary information, all of which contain

information that has commercial value in Mirakl’s business and constitutes trade secretes

within the meaning of the Massachusetts Trade Secrets Act, M.G.L. c. 93, §§ 42, 42A-

42G (“MTSA”).

       176.    Mirakl’s trade secrets derive independent economic value from not being

generally known to, or readily ascertainable by proper means by, the public, and other

persons can obtain economic value from their disclosure and use.

       177.    In their capacity as employees of Mirakl, the Individual Defendants had

access to Mirakl’s Confidential and Proprietary Information and trade secrets.

       178.    This information is not generally available to third parties, including

Mirakl’s competitors, such as VTEX. It derives independent economic value from not

being generally known to other persons who could otherwise obtain economic value from

its disclosure or use, and it is the subject of efforts that are reasonable under the

circumstances to maintain its confidentiality.

       179.    As more fully described above, Mirakl has taken reasonable and adequate

precautions to protect its confidential, proprietary and trade secret information. Such

measures include, but are not limited to, promulgating corporate policies and requiring

that employees contractually agree not to disclose confidential information.

       180.    The Individual Defendants are prohibited from misappropriating Mirakl’s

Confidential and Proprietary Information and trade secrets by their respective written

agreements with Mirakl.




                                            44
    Case 1:20-cv-11836-RWZ Document 19 Filed 11/19/20 Page 45 of 57




       181.    The Individual Defendants were each aware of the confidential and

proprietary nature of Mirakl’s confidential, proprietary and trade secret information, and

of their duty not to use such information for their own benefit, or for the benefit of any

person or entity other than Mirakl.

       182.    During their employment with Mirakl and in preparation for their

separation from employment with Mirakl, the Individual Defendants unlawfully accessed

and misappropriated Mirakl’s Confidential Information and trade secrets through

improper means and for their own benefit and use and for the benefit of VTEX and/or

other future employers.

       183.    Because of the overlap among the duties the Individual Defendants now

perform for VTEX and the duties they previously performed for Mirakl, the Individual

Defendants inevitably will use and/or disclose Mirakl’s confidential, proprietary and

trade secret information for their economic benefit and will use (or already have used)

and/or disclose Mirakl’s trade secrets to VTEX.

       184.    The Individual Defendants took and retained Mirakl’s Confidential and

Proprietary Information and trade secrets after separating from employment with Mirakl

and commencing employment with VTEX.

       185.    The conduct of the Individual Defendants was willful and malicious

within the meaning of the MTSA.

       186.    VTEX knew, or should have known, that the Individual Defendants would

use Mirakl trade secrets on behalf of VTEX.

       187.    VTEX has actual knowledge that each of the Individual Defendants has a

duty not to disclose Mirakl’s confidential, proprietary, and trade secret information.




                                            45
    Case 1:20-cv-11836-RWZ Document 19 Filed 11/19/20 Page 46 of 57




       188.    Mirakl has suffered and will continue to suffer irreparable harm,

including, but not limited to, a loss of its competitive advantage, loss of business, loss of

goodwill, and other damage unless the Individual Defendants and VTEX are enjoined

from continuing to benefit from any unlawful misappropriation of Mirakl’s confidential,

proprietary and trade secret information.

       189.    Unless restrained, the Individual Defendants and VTEX will continue to

misappropriate Mirakl’s trade secrets in violation of the MTSA.

       190.    As a direct and proximate consequence of the Individual Defendants’ and

VTEX’s conduct, Mirakl has been damaged.

       191.    The Individual Defendants’ and VTEX’s wrongful conduct was willful,

malicious, and done in conscious disregard of Mirakl’s rights, and as to Defendants Lee,

Chang and VTEX, Mirakl is entitled to punitive damages and attorneys’ fees, and costs in

an amount to be proven at trial. As to the remaining Individual Defendants, Mirakl is

entitled to damages, fees, and costs in an amount to be proven in arbitration.

       192.    Pursuant to the MTSA, Mirakl is entitled to preliminary and permanent

injunctive relief, enjoining and restraining the Individual Defendants and VTEX from all

acts of actual and threatened misappropriation of the trade secrets of Mirakl.

                                       COUNT III
              (VIOLATION OF THE DEFEND TRADE SECRETS ACT;
                18 U.S.C. § 1833, et seq. – AS TO ALL DEFENDANTS)

       193.    Mirakl repeats and reasserts the allegations set forth in the foregoing

paragraphs of the Complaint and incorporates them herein by reference.




                                             46
    Case 1:20-cv-11836-RWZ Document 19 Filed 11/19/20 Page 47 of 57




       194.    During the course of their employment relationships with Mirakl, the

Individual Defendants had access to substantial amounts of Mirakl’s Confidential

Information as described above.

       195.    Mirakl’s trade secrets, Proprietary Information, and Confidential

Information, as set out above, constitute trade secrets within the meaning of the Defend

Trade Secrets Act, 18 U.S.C. § 1836 et seq. (“DTSA”)

       196.    Mirakl’s Confidential Information is not available to the general public

and is closely guarded by Mirakl. Mirakl keeps such information strictly confidential to

protect and maintain an economic advantage in its industry.

       197.    Mirakl’s Confidential Information is considered a trade secret under the

Defend Trade Secrets Act (“DTSA”), 18 U.S.C. § 1833, et seq., because Mirakl derives

independent economic value from this information not being generally known to the

public, the information is not readily ascertainable by proper means by other persons who

could obtain economic value from its disclosure or use, and Mirakl has taken reasonable

efforts to maintain the secrecy of this information.

       198.    Mirakl’s trade secrets are related to a product or service used in, or

intended for use in, interstate or foreign commerce.

       199.    At all relevant times, Mirakl has taken reasonable and necessary measures

to safeguard the secrecy and confidentiality of its information and business intelligence,

including trade secrets.     Such measures include, without limitation, promulgating

corporate policies and requiring that employees contractually agree not to use or disclose

confidential information and trade secrets for any purpose other than to benefit Mirakl.




                                             47
    Case 1:20-cv-11836-RWZ Document 19 Filed 11/19/20 Page 48 of 57




        200.   As demonstrated by their downloading of Mirakl’s Confidential

Information, the Individual Defendants gathered and exposed themselves to Mirakl’s

trade secrets even when they were in the process of obtaining employment with VTEX.

As demonstrated by their conduct since separating from Mirakl, they have no intention of

abiding by their obligations not to refrain from using or disclosing Mirakl’s trade secrets.

        201.   Each of the Individual Defendants currently works for VTEX and

inevitably will use or disclose Mirakl’s Confidential Information in the course of

performing their work for VTEX.

        202.   The Individual Defendants retained Mirakl’s trade secrets after ceasing

employment with Mirakl and after accepting and commencing employment with VTEX.

        203.   The Individual Defendants already have used or disclosed or inevitably

will use or disclose Mirakl’s trade secrets in connection with performing their work for

VTEX.

        204.   As more fully described above, the Individual Defendants misappropriated

Mirakl’s trade secrets through improper means.

        205.   The conduct of the Individual Defendants was willful and malicious.

        206.   By serially hiring the Individual Defendants and placing them in roles

analogous to the jobs they held while working for Mirakl, VTEX has willfully and

maliciously obtained Mirakl’s trade secrets through improper means.

        207.   By misappropriating and inevitably using or disclosing Mirakl’s trade

secrets while acting as agents of VTEX, the Individual Defendants and VTEX have

created an unfair advantage for VTEX in competing with Mirakl using Mirakl’s trade




                                             48
    Case 1:20-cv-11836-RWZ Document 19 Filed 11/19/20 Page 49 of 57




secrets and being able to target Mirakl’s customer and partner relationships and goodwill

at Mirakl’s expense.

       208.    Injunctive relief is therefore appropriate.

       209.    Accordingly, Mirakl requests that this Court enter an order enjoining the

Individual Defendants and VTEX from using any of Mirakl’s Confidential Information,

and from disclosing Mirakl’s Confidential Information to anyone other than authorized

personnel of Mirakl.

       210.    Mirakl also requests that this Court enter an order requiring that all

Defendants immediately return any and all of Mirakl’s hardcopy Confidential

Information, Proprietary Information, and/or trade secrets to Mirakl, take all steps

necessary to effectuate the deletion and/or removal of any of Mirakl’s Confidential

Information from all Devices (without regard to ownership status) that contain such

information.

       211.    The Individual Defendants’ misappropriation of Mirakl’s trade secrets has

been willful and malicious, and Mirakl has incurred significant damages as a result of the

Individual Defendants’ misappropriation.

       212.    The actions of the Individual Defendants’ also has damaged Mirakl’s

goodwill, reputation, and legitimate business interests.

       213.    Mirakl is therefore entitled to recover from Defendants Lee, Chang, and

VTEX not only compensatory damages, but also punitive damages and attorneys’ fees

resulting from their wrongful misappropriation of Mirakl’s confidential information.

Mirakl further is entitled to punitive damages, fees, and costs from the remaining

Individual Defendants in arbitration.




                                             49
    Case 1:20-cv-11836-RWZ Document 19 Filed 11/19/20 Page 50 of 57




                                COUNT IV
  (VIOLATION OF THE COMPUTER FRAUD AND ABUSE ACT (“CFAA”) 18
         U.S.C. § 1030 – AS TO ALL INDIVIDUAL DEFENDANTS)

        214.   Mirakl repeats and reasserts the allegations set forth in the foregoing

paragraphs of the Complaint and incorporates them herein by reference.

        215.   It is a violation of the CFAA to “knowingly cause[] the transmission of a

program, information, code, or command, and as a result of such conduct, intentionally

cause[] damage without authorization, to a protected computer.”

        216.   It is also violation of the CFAA to “intentionally access[] a protected

computer without authorization, and as a result of such conduct, recklessly cause[]

damage.”

        217.   Each of the Individual Defendants, exceeding his authorization,

downloaded Mirakl’s Confidential Information from protected computers that Mirakl

uses in interstate or foreign commerce and/or communication to a personal computing

device or storage repository that is not owned by Mirakl.

        218.   Each of the Individual Defendants caused damages and loss to Mirakl by

exceeding his authorized access to Mirakl’s protected computers and misappropriating

Mirakl Confidential and Proprietary Information and trade secrets.

        219.   In addition, Chang, exceeding his authorization, destroyed the contents of

a Mirakl device that contained files that Chang used in interstate or foreign commerce.

        220.   The aforementioned conduct of the Individual Defendants violates the

CFAA.

        221.   As a direct and proximate result of the Individual Defendants’ violations

of the CFAA, Mirakl has suffered financial loss in excess of $5,000.00, including the cost




                                           50
    Case 1:20-cv-11836-RWZ Document 19 Filed 11/19/20 Page 51 of 57




of the expenditures that have been necessary to investigate, assess, and attempt to remedy

the Individual Defendants’ violations of this statute.

       222.     As a direct and proximate result of the Individual Defendants’ violations

of the CFAA, Mirakl has suffered damages and loss. As to Lee and Chang, Mirakl is

entitled to compensatory damages, injunctive relief, and other equitable relief and

attorneys' fees allowable under 18 U.S.C. § 1030(g) in an amount to be determined

according to proof at trial. As to the remaining Individual Defendants, Mirakl is entitled

to such an award in arbitration.

                            COUNT V
      (BREACH OF LOYALTY/FIDUCIARY DUTY – AS TO INDIVIDUAL
                         DEFENDANTS)

       223.     Mirakl repeats and reasserts the allegations set forth in the foregoing

paragraphs of the Complaint and incorporates them herein by reference.

       224.     As more fully described above, Mirakl employed the Individual

Defendants in positions of significant trust and confidence.

       225.     As individuals employed by Mirakl in positions of significant trust and

confidence, the Individual Defendants owed Mirakl a duty of loyalty that included, but

was not limited to, a duty to act in Mirakl’s best interest.

       226.     During their employment with Mirakl, each the Individual Defendants

owed Mirakl a continuing duty of loyalty, which included, but was not limited to,

safeguarding its Confidential Information and trade secrets, and not interfering with, or

taking actions that would disrupt its business operations or cause it a competitive

disadvantage.




                                              51
    Case 1:20-cv-11836-RWZ Document 19 Filed 11/19/20 Page 52 of 57




       227.    During their employment with Mirakl, the Individual Defendants

improperly acquired and retained Mirakl’s Confidential Information for their own benefit

with the intent of retaining such information and using it for the benefit of one or more

competitors of Mirakl, including, but not limited to, VTEX.

       228.    As a direct and proximate result of the Individual Defendants’ conduct,

Mirakl sustained and continues to sustain immediate and irreparable injury, including, but

not limited to, losses in profits and revenues, losses of business relations with current

customers, loss of business relations with future business prospects, and loss of

competitive business advantage, opportunity, and/or expectancy.

       229.    As a direct and proximate result of the Individual Defendants’ conduct,

Mirakl has sustained and will continue to sustain actual and/or consequential damage in

an amount to be determined at trial, and Mirakl is entitled to recover such damages from

Lee and Chang in this action and from the remaining Individual Defendants in arbitration.

       230.    The Individual Defendants’ wrongful conduct was willful, malicious, and

done in conscious disregard of Mirakl’s rights, entitling Mirakl to punitive damages and

attorneys’ fees and costs from Lee and Chang in an amount to be proven at trial and from

the remaining Individual Defendants in an amount to be proven in arbitration.

                               COUNT VI
              (TORTIOUS INTERFERENCE WITH CONTRACTUAL
                        RELATIONS - AS TO VTEX)

       231.    Mirakl repeats and reasserts the allegations set forth in the foregoing

paragraphs of the Complaint and incorporates them herein by reference.




                                           52
    Case 1:20-cv-11836-RWZ Document 19 Filed 11/19/20 Page 53 of 57




       232.    Each of the agreements between Mirakl and the Individual Defendants is

an enforceable written contract with Mirakl wherein each promised not to use or disclose

Mirakl’s Confidential Information for any purpose other than in service to Mirakl.

       233.    At all relevant times, VTEX had actual knowledge that the Individual

Defendants were subject to an agreement not to disclose Mirakl’s Confidential

Information.

       234.    VTEX also had actual knowledge that some of the Individual Defendants

were bound by contractual obligations to refrain from indirectly or soliciting employees,

customers, or prospective customers of Mirakl.

       235.    VTEX intentionally solicited the Individual Defendants to perform duties

analogous to the duties each Individual Defendant performed while working for Mirakl.

       236.    VTEX intentionally solicited the Individual Defendants with actual

knowledge of their contractual obligations to Mirakl and actual knowledge that each of

them intentionally and/or inevitably would use or disclose Mirakl’s Confidential

Information while working for VTEX, in breach of their respective Agreements.

       237.    VTEX has compensated, and continues to compensate, the Individual

Defendants despite their breaches of their contractual confidentiality and nonsolicitation

obligations to Mirakl.

       238.    By permitting the Individual Defendants to continue working in roles in

which they inevitably will use and/or disclose Mirakl’s trade secrets and confidential

information to VTEX and violate their nonsolicitation obligations to Mirakl, VTEX has

used improper means to interfere with Mirakl’s contractual relations with the Individual

Defendants.




                                           53
    Case 1:20-cv-11836-RWZ Document 19 Filed 11/19/20 Page 54 of 57




       239.    As a direct and proximate result of VTEX’s conduct, Mirakl has sustained

and continues to sustain immediate and irreparable injury, including, but not limited to,

losses in profits and revenues, losses of business relations with current customers, loss of

business relations with future business prospects, and loss of competitive business

advantage, opportunity, and/or expectancy.

       240.    As a direct and proximate result of VTEX’s conduct, Mirakl has sustained

and will continue to sustain actual and/or consequential damages in an amount to be

determined at trial, and Mirakl is entitled to recover such damages.

       241.    VTEX’s wrongful conduct was willful, malicious, and done in conscious

disregard of Mirakl’s rights, entitling Mirakl to punitive damages and attorneys’ fees and

costs in an amount to be proven at trial.

       WHEREFORE, Plaintiff Mirakl, Incorporated respectfully requests that this Court

enter judgment for Mirakl and against the Individual Defendants and VTEX, as follows:

       A.      Temporarily, preliminarily and permanently enjoining the Individual

Defendants and VTEX from acquiring, accessing, using, disclosing, or misappropriating

Mirakl’s Confidential Information and trade secrets and award against Lee, Chang and

VTEX all of Mirakl’s compensatory damages, exemplary damages, punitive damages,

costs and attorney fees resulting from such misappropriation;

       B.      Temporarily, preliminarily, and permanently enjoining Defendants

Greff, Brownell, Blanford, Lee, Cochran, and Yee from violating their respective

obligations to refrain from soliciting Mirakl’s customers and/or prospective customer’s;

       C.      Temporarily, preliminarily, and permanently enjoining Defendants

Greff, Brownell, Blanford, Lee, Cochran, and Yee from violating their respective



                                             54
    Case 1:20-cv-11836-RWZ Document 19 Filed 11/19/20 Page 55 of 57




obligations to refrain from soliciting employees of Mirakl;

        D.     Ordering the Individual Defendants and VTEX to immediately return to

Mirakl any and all of Mirakl’s electronic and hardcopy Confidential Information,

Proprietary Information, and/or trade secrets and to take all steps necessary to effectuate

a forensic examination of any and all devices capable of performing computing

functions or storing electronic information that are owned by, have been used by, or

been accessible to the Individual Defendants at any time since the date six months prior

to the date on which each individual’s employment with Mirakl terminated for the

purpose of determining how each has accessed, used, disclosed, or misappropriated

Mirakl’s Confidential Information, Proprietary Information, and/or trade secrets;

        E.     Granting Mirakl access to any and all personal accounts used for

communication purposed by any of the Individual Defendants so that Mirakl may

determine the extent to which any of them (1) retained, used, or disclosed any of

Mirakl’s Confidential Information, Proprietary Information, and/or trade secrets, (2)

violated their Customer Nonsolicitation Obligations; and/or (3) violated their Mirakl

Employee Nonsolicitation Obligations;

        F.     Granting Mirakl access to any and all Devices owned, used or accessed

by the Individual Defendants for the purpose of determining if these Devices contain

copies of Mirakl’s Confidential Information, and permitting Mirakl to take any other

appropriate and reasonable steps to recover its Confidential Information and to ensure

that it was not distributed or preserved by the Individual Defendants, or VTEX, in any

form;

        G.     Restraining the Individual Defendants and VTEX from in any way


                                            55
    Case 1:20-cv-11836-RWZ Document 19 Filed 11/19/20 Page 56 of 57




divulging, disseminating, or utilizing Mirakl’s confidential and proprietary information

in the interim;

       H.         Enjoying Greff from continuing to falsely represent in any forum,

including, without limitation, online, that he remains affiliated in any way with Mirakl.

       I.         Awarding against Defendants Chang, Lee and VTEX exemplary damages,

punitive damages, costs and attorneys’ fees in an amount sufficient to punish them for the

foregoing wrongful conduct and deter future wrongful conduct;

       J.         Entering judgment against the Individual Defendants and VTEX and

award as against Defendants Lee, Chang, and VTEX prejudgment and post-judgment

interest, plus costs, attorneys’ fees and such other and further relief, at law or in as the

Court deems just; and

       K.         Providing such further relief as the court deems just under the

circumstances.

                                      Respectfully submitted,


                                      /s/ Danielle Y. Vanderzanden
                                      Danielle Y. Vanderzanden (BBO #563933)
                                      OGLETREE, DEAKINS, NASH, SMOAK
                                      & STEWART, P.C.
                                      One Boston Place, Suite 3500
                                      Boston, MA 02108
                                      Telephone: 617-994-5700
                                      Facsimile: 617-994-5701
                                      danielle.vanderzanden@ogletree.com

                                      Attorney for Plaintiff


Dated: November 19, 2020




                                            56
    Case 1:20-cv-11836-RWZ Document 19 Filed 11/19/20 Page 57 of 57




                            CERTIFICATE OF SERVICE

        I hereby certify that on this 19th day of November, 2020, this document filed
through the ECF system, will be sent electronically to the registered participants on the
Notice of Electronic Filing and paper copies will be sent to any non-registered
participants.


                                     /s/ Danielle Y. Vanderzanden
                                     Danielle Y. Vanderzanden

                                                                                44998814.1




                                           57
